IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                                April 15, 2008
                                No. 07-40404
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

RECO DAMON MCGENSY

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:06-CR-1335-1


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Reco Damon McGensy was convicted of two counts of transporting illegal
aliens within the United States for financial gain and was sentenced to serve 30
months in prison. McGensy argues on appeal that he was entitled to a two-level
reduction pursuant to U.S.S.G. § 3B1.2(b) based upon his role in the offense.
      McGensy contends that he was significantly less culpable than other
participants because he was not the owner or driver of the tractor-trailer in
which the aliens were found and because his mental state constituted an

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40404

impediment to his ability to reason or take a leadership role in the offense. The
evidence presented at trial and in the presentence report indicated that
McGensy may have participated in the decision to transport the aliens, that he
concealed the aliens, and that he gave the aliens advice to facilitate their
concealment. Accordingly, the district court’s finding that McGensy was not
entitled to this minor-role adjustment is plausible in light of the record as a
whole. See United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir. 2005).
Because McGensy has shown no error in the district court’s judgment, that
judgment is AFFIRMED.




                                       2